DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was 
made.

Claim(s) 1,6,7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US2016/0323971A1) and in view of Dorminey (NPL-attached).
	Re claim 1:
 Theobald teaches:
a method for controlling avian species comprising (abstract and figs)
emitting a UV light in a first area of an enclosure, the UV light being desired to the avian species; (table 1, fig 1, a chicken shed 10 (an enclosure) having a plurality of lights 18 arranged to illuminate respective different regions (a first area and second area), para0014,0019; abstract)
emitting a light having a wavelength undesirable to the avian species in a second area of the enclosure; (0014,0019, Table 1 example 3)
and alternating an intensity of the UV light in the first area and an intensity of the light having the wavelength undesirable to the avian species in the second area of the enclosure, wherein the intensity of the UV light in the first area increases as the intensity of the light having the wavelength undesirable to the avian species in the second area decreases or the intensity of the UV light in the first area decreases as the intensity of the light having the wavelength undesirable to the avian species in the second area increases (abstract; Table 1 example 3, claim 55). 
Wherein the lighting for the first area and the lighting for the second area includes intensity values that are off-set from one another such that an individual intensity level of the first area is off-set from an individual intensity level of the second area encouraging movement of the avian species between the first area and the second area. (abstract; Table 1 example 3 see entire column, claim 55 “the controller controls a plurality of the lights and wherein the light intensity provided to the floor area by at least one light of the plurality is increased and the light intensity provided to the floor area by another at least one light of the plurality is decreased.”)
Theobald doesn’t teach:
according to a lighting schedule for the first area and a lighting schedule for the second area respectively 
Dorminey teaches:
A lighting schedule for a first area and a lighting schedule for a second area (Abstract, pg 1870, col 1-2)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Theobald to comprise a light schedule in the first and second areas as taught by Dorminey to improve performance relating to broiler growth and feed conversion (abstract).
Re claim 6:
 Theobald as modified teaches claim 1 and Theobald further teaches:
Non-synchronously alternating the intensity of the UV light in the first area and the light having the wavelength undesirable to the avian species of the second area of the enclosure. (abstract; Table 1 example 3, claim 55).
Theobald doesn’t teach:
according to a lighting schedule for the first area and a lighting schedule for the second area respectively.
Dorminey teaches:
A lighting schedule for a first area and a lighting schedule for a second area (Abstract, pg 1870, col 1-2)
It would have been obvious to a person of ordinary skill in the art before the effective filing date
to modify the method of Theobald to comprise a light schedule in the first and second areas as
taught by Dorminey to improve performance relating to broiler growth and feed conversion
(abstract).
Re claim 7:
 Theobald as modified teaches claim 1, and Theobald further teaches:
emitting the light having the wavelength undesirable to the avian species in a third area of the enclosure; and non-synchronously alternating an intensity of the light in the third area of the enclosure and an intensity of the light in the second area of the enclosure. (non-synchronously alternating an intensity of the light in a third area of an enclosure and an intensity of the light in a second area of the enclosure (a chicken shed 10 (an enclosure) having a plurality of lights 18 arranged to illuminate respective different regions (a second area and a third area), wherein the lights are controlled independently and dimmable (non-synchronously) from each other; abstract; para0016-0019, table 1). 
 Re claim 11:
Theobald as modified teaches claim 1, and Theobald further teaches:
comprising: emitting a red light in the first area or the second area (para0014).
Claim(s) 2,4,5,8,9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US2016/0323971A1) and in view of Dorminey (NPL-attached) and in view of Grajcar (US20120186524A1-cited in IDS).
Re claim 2:
Theobald as modified teaches claim 1 but doesn’t teach: 
wherein the UV light is in a range of 340 nm to 430 nanometers (nm).
Grajcar teaches:
a method for controlling an avian species (abstract and figures) comprising: 
emitting a UV light in a first area of an enclosure (abstract; figures 1-2; paragraphs [0017], [0024], [0030]-[0031]), 
the UV light being desirable to the avian species (the first light sources encourage chicken to lay eggs; abstract; paragraph [0017]); 
and emitting a light having a wavelength undesirable to the avian species in a second area of the enclosure (the area above the inner volume 104 is exposed to second light sources 107 which emit UV light at a wavelength with a higher blue component to discourage chickens from laying eggs; abstract; figures 1-2; paragraphs [0017], [0024], [0030]-[0031]).
wherein the UV light is in a range of 340 nm to 430 nanometers (nm). (light spectrum, which includes the UV radiation, having a wavelength in the range of 300 to 800 nm; paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the UV light of Theobald such that it was in the range of 340-430nm as taught by Grajcar to influence the behaviors of animals (para0017).
Re claim 4:
 Theobald as modified teaches claim 1 but doesn’t teach: 
wherein the light having the wavelength undesirable to avian species includes a blue light
Grajcar further teaches:
wherein the light having the wavelength undesirable to avian species includes a blue light (the second light sources 107 emit UV light at the wavelength with the higher blue component which discourage chickens from laying eggs; abstract; figures 1-2; paragraphs [0025], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light having wavelength undesirable to the avian species of Theobald to include blue light as taught by Grajcar to influence the behaviors of animals (para0017).
Re claim 5:
 Theobald as modified teaches claim 4 and but doesn’t teach:
wherein the light having the wavelength undesirable to avian species is in a range of 430 nm to 500 nm. 
Grajcar further teaches:
wherein the light having the wavelength undesirable to avian species is in a range of 430 nm to 500 nm. (the second light sources 107 emit UV light at the wavelength from 450 to 490 nm which discourages chickens from laying eggs; abstract; figure 2; paragraphs [0017]-[0018], [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light having wavelength undesirable to avian species of Theobald such that it was in the range of 430-500nm as taught by Grajcar to influence the behaviors of animals (para0017).
Re claim 8:
Theobald as modified teaches claim 1, Theobald doesn’t teach but Grajcar teaches: 
transitioning from emitting the UV light in the first area of the enclosure to emitting the UV light in a third area of the enclosure (Fig 1, para0033 shows and teaches that the enclosure can be divided into at least three areas, (a third area) directly below the internal volume 104 is exposed to the second light sources 107 which can transition to emitting the UV light; abstract; figures 1-2; paragraphs [0017], [0024], [0030]-[0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Theobald such that it transitioned from emitting the UV light in the first area to emitting the UV light in a third area as taught by Grajcar to influence the behaviors of animals (para0017).
Re claim 9:
Theobald as modified teaches claim 1, Theobald doesn’t teach but Grajcar teaches: 
transitioning from emitting the light having the wavelength undesirable to the avian species in the second area of the enclosure to emitting the light having the wavelength undesirable to the avian species in a third area.  (Fig 1, para0033 shows and teaches that the enclosure can be divided into at least three areas, the second area with the light undesirable to the avian species above the internal volume 104 is exposed to second light sources 107, (a third area) directly below the internal volume 104 is exposed to the second light sources 107 which emit UV light at a wavelength with a higher blue component to discourage chickens from laying eggs both areas can be transitioned to emit the wavelength undesirable to the avian species; abstract; figures 1-2; paragraphs(0021-0024 [0017], [0024], [0030]-[0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Theobald such that it transition from emitting the light having the wavelength undesirable to the avian species in the second area of the enclosure to emitting the light having the wavelength undesirable to the avian species in a third area as taught by Grajcar to influence the behaviors of animals (para0017).
Re claim 10:
Theobald further discloses:
wherein transitions are performed at random times during a day (when chicken congregation occurs (at random times during a day) an area in which chickens congregate has a decrease of light intensity whereas neighboring areas (a third area) have increase of light intensity (transitioning); abstract; para0024).
Theobald doesn’t teach but Grajcar teaches: 
further comprising: transitioning from emitting the UV light in the first area of the enclosure to emitting the UV light in the second area of the enclosure (Fig 1, para0033 shows and teaches that the enclosure can be divided into at least three areas, (a third area) directly below the internal volume 104 is exposed to the second light sources 107 which can transition to emitting the UV light; abstract; figures 1-2; paragraphs [0017], [0024], [0030]-[0033]).
and transitioning from emitting the light having the wavelength undesirable to the avian species in the second area of the enclosure to emitting the light having the wavelength undesirable to the avian species in the first area (Fig 1, para0033 shows and teaches that the enclosure can be divided into at least three areas, the second area with the light undesirable to the avian species above the internal volume 104 is exposed to second light sources 107, (a third area) directly below the internal volume 104 is exposed to the second light sources 107 which emit UV light at a wavelength with a higher blue component to move the chickens out, both areas can be transitioned to emit the wavelength undesirable to the avian species; abstract; figures 1-2; paragraphs(0021-0024 [0017], [0024], [0030]-[0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Theobald such that it comprised the transitioning features as taught by Grajcar to influence the behaviors of animals (para0017).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US2016/0323971A1) and in view of Dorminey (NPL-attached) and in view of Grajcar (US20120186524A1-cited in IDS) and in view of NPL document (Cited in IDS) entitled “Effect of Intermittent Light on Broilers Reared under Moderate Temperature Conditions" by Deaton, et al. (hereinafter “Deaton").
Re claim 3: 
Theobald as modified discloses claim 1 and Theobald further teaches:
the light having the wavelength undesirable to avian species ( para0019,0014, Table 1 example 3)
Theobald as modified does not teach:
wherein the light has a light intensity in in a range of 100 to 50,000 Galli-lux as experienced by the avian species. 
Deaton teaches:
a method for controlling avian species (abstract)
wherein the light has an intensity in a range of 100 to 50,000 Galli-lux as experienced by avian species (a bright light at 237 lux wherein a light intensity was measured at feeder level of a poultry house (Galli-lux as experienced by avian species); abstract; page 785, column 2, third paragraph; page 786, column 1, second paragraph). 
It would have been obvious to one of ordinary skill in the art to modify the method of Theobald as modified such that the light has an intensity in a range of 100 to 50,000 Galli-lux as experienced by avian species, as taught by Deaton, to control the light environment to have a suitable intensity even in windowless chicken houses to mimic changes to reflect day/night time conditions. (Deaton; page 785, column 1, first paragraph; page 785, column 2, third paragraph) 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been fully considered and are found not persuasive. Please see applicant’s arguments pages 7-10. 
In regards to Applicant’s argument that Theobald as modified does not disclose:
“wherein the lighting schedule for the first area and the lighting schedule for the second area includes intensity values that are off-set from one another such that an individual intensity level of the first area is off-set from an individual intensity level of the second area, encouraging movement of the avian species between the first area and the second area.”
This is not found persuasive because Theobald alone teaches in Table 1, example 3 that when the chickens congregate and body temperature of the congregated chickens is too low then the control of the lights is produced to decrease intensity of light in the area of congregation AND increase intensity of light in the neighboring areas to cause chickens to disperse to neighboring area. Thus meeting the limitation of claim 1 and particularly of “off-set” as argued by applicant. Theobald fails to disclose the use of a lighting schedule for the first area and the second area respectively. However, Dorminey discloses the use of lighting schedules for a first and second area and when modified to be applied to the method of Theobald teaches the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619